Appeal by defendants from two judgments (one as to each of them) of the County Court, Orange County, both entered March 28, 1974, convicting them of promoting gambling in the first degree, upon their guilty pleas, and imposing sentence. By an order dated January 13, 1975, this court reversed the judgments, on the law, and dismissed the indictments. On December 29, 1975, the Court of Appeals reversed the order of this court and remitted the case to this court for review of the facts (People v Losinno, 47 AD2d 534, revd 38 NY2d 316). Judgments affirmed. We have considered the points raised by counsel and find them without merit. Hopkins, Acting P. J., Latham, Cohalan, Margett and Hawkins, JJ., concur.